Citation Nr: 1008953	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  04-40 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction was subsequently transferred to the RO in 
St. Petersburg, Florida.  

The Veteran presented testimony at a Travel Board hearing at 
the RO chaired by the undersigned Veterans Law Judge in 
October 2006.  A transcript of the hearing is associated with 
the Veteran's claims file.

In May 2009, this case was remanded for additional action by 
the originating agency.  It has since returned to the Board 
for further appellate action.

In a January 2010 brief, the Veteran's representative 
contended that the Veteran is entitled to service connection 
to atrial fibrillation as secondary to the Veteran's service-
connected PTSD.  This issue is referred to the RO for further 
development.


FINDING OF FACT

The Veteran's PTSD is productive of social and occupational 
impairment that more nearly approximates total impairment 
than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the evidence of record is sufficient to establish 
his entitlement to the maximum schedular disability rating 
for his PTSD.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 
3.159 (2009).

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was initially granted service connection for his 
PTSD in a March 1996 rating decision.  This disability was 
rated as noncompensably disabling at that time, but was later 
increased to 10 percent in a June 1996 rating decision, and 
to 30 percent in a September 1997 rating decision.  The 
Veteran filed the instant claim for an increased rating in 
January 2003.  He appeals a June 2003 rating decision 
maintaining the 30 percent rating, contending that the 
severity of his PTSD warrants a higher rating.

Along with his claim for an increased rating, the Veteran 
submitted a statement from Dr. K., who provided the Veteran 
individual psychotherapy.  He noted that the Veteran had been 
hospitalized twice in 2002 for symptoms of paranoid ideation, 
extreme withdrawal and suicidal ideation.  He further 
indicated that the Veteran became totally disabled due to the 
many stressors of his work and triggers of his war-related 
experiences.  In his opinion, the Veteran's disability is 
permanent in nature and he will not be able to return to his 
work or to any other type of employment.  He found that the 
Veteran's Global Assessment of Functioning (GAF) score was at 
no higher than 35 for the past year.

The Veteran was also afforded a VA examination in February 
2003 in response to his claim.  A history of PTSD, along with 
diagnoses of bipolar disorder and substance-induced mood 
disorder, was noted.  The Veteran was evasive on the issue of 
substance abuse, though his record demonstrated that he 
served 2 years in prison in 1979 for manufacturing 
methamphetamine and hospital notes show extensive abuse of 
various substances.  He indicated that he was involved in 
approximately 10 incidents of violent behavior in the past 20 
years--mostly fights at the American Legion Bar.  At the time 
of the examination, the Veteran had been married for 19 
years, and had an adult child from a previous relationship.  
As far as work history, the Veteran stated that in 2002, he 
was found unable to work by his employer due to his 
argumentative, aggressive, overwrought, and restless 
behavior.  Subjective complaints included sleep disturbances, 
nightmares, depression, anxiety, irritability, and stress 
intolerance.  

Upon mental status examination, the examiner found the 
Veteran was adequately groomed, and presented himself as 
guarded and somewhat evasive.  Judgment and insight were 
described as fair.  His mood was mildly depressed, while 
psychomotor behavior and flow of speech were both within 
normal limits.  There was no evidence of delusions, 
hallucinations, or suicidal or homicidal ideation.  The 
examiner found that the Veteran's history and testing 
supported a diagnosis of PTSD in the moderate range.  A 
diagnosis of PTSD, along with bipolar disorder by history, 
was rendered.  A GAF score of 48 was assigned.

The Veteran's file was also submitted to a VA examiner in 
June 2003 to differentiate what symptoms were related to the 
Veteran's service-connected PTSD, and which were attributable 
to his non-service connected bipolar disorder.  Based upon a 
review of the file, the examiner found that the symptoms of 
irritability, stress intolerance, poor concentration and 
sleep disturbances could be related to either diagnosis.  He 
also determined that it is less likely than not that the 
Veteran's bipolar disorder is related to or was caused by the 
Veteran's service or his service-connected PTSD.

A therapy report from the East Coast Center from November 
2003 notes that the Veteran experienced depression, 
occasional suicidal ideation without plan or intent, anger, 
and flashbacks.  He denied experiencing hallucinations, and 
his judgment was described as fair.

The Veteran was afforded another VA examination in August 
2004.  At the time of this examination, the Veteran reported 
recent stressors including his brother's death, separation 
and divorce from his wife, loss of his job in 2002, and 
arrest for abuse.  The examiner also noted the Veteran's 
history of various diagnoses and hospital admissions for 
hypomania.  Upon examination, the Veteran's mood was 
expansive with flight of ideas, and his affect was manic.  He 
denied current hallucinations or homicidal ideation.  He 
claimed that he was preoccupied with thoughts of Vietnam and 
was very easily agitated and volatile.  Other noted PTSD 
symptoms included rumination on thoughts of Vietnam and a 
tendency to become easily provoked about Vietnam by others.  
The examiner found that the primary clinical presentation 
from the examination was that of bipolar disorder.  The 
examiner listed the overlapping symptoms from the Veteran's 
PTSD and bipolar disorder as concentration difficulties, 
sleep impairment, anhednoia, and social withdrawal.  He 
further opined that the Veteran's GAF score due to bipolar 
disorder would be 40, while it would be 60 only considering 
the Veteran's PTSD.

Also of record is a criminal report indicating that the 
Veteran was charged with assault in 2004 stemming from an 
altercation with his wife.

An October 2004 statement from the Veteran's mother reveals 
that the Veteran's behavior had become erratic and unstable, 
resulting in the loss of his job as a computer programmer.  
She attributed her son's condition to his experiences in 
Vietnam, after which she said he returned home a "completely 
changed individual."

Also in October 2004, the Veteran underwent a private 
psychological evaluation by Dr. R.  During the examination, 
the Veteran denied suicidal ideation, delusions, or 
flashbacks.  Dr. R noted that he treated the Veteran in May 
2003 and January 2004, focusing on his anxiety, sleep 
problems, concentration, lack of work, desire to increase his 
service-connected disability, temper outbursts, marital 
problems, racing thoughts, flashbacks, hyperviglance, anger, 
and depression.  An examination of the Veteran revealed 
mildly tangential thoughts, paranoia, flashbacks, 
hyperarousal, and impaired insight and judgment.  The 
examiner determined that the Veteran's symptoms of mood 
disturbance, impulsivity, impaired insight and judgment, 
paranoia, impaired motivation, antisocial activities, and 
poor compliance with psychiatric treatment most likely 
related to a bipolar condition.  He attributed the Veteran's 
flashbacks, intrusive thinking, and hyperarousal to his PTSD.  
Moreover, the examiner opined that a 50 percent rating for 
PTSD may be justified on the basis of reduced reliability and 
productivity, impaired judgment, and disturbances of mood, 
disturbances of motivation, and difficulty establishing and 
maintaining effective work and social relationships.

During the Veteran's October 2006 Board hearing, the Veteran 
described symptoms of intense anger and irritability, 
nightmares, flashbacks, fragmented thoughts, almost no 
relationships with family or friends, and periods of violent 
behavior.  He indicated that he had lost his job as a 
computer programmer because he could not control his anger, 
and noted that he had be incarcerated in the past for 
assaults and domestic violence.  

The Veteran was afforded another VA examination in December 
2008.  The Veteran presented for the examination neatly 
groomed and casually dressed.  His mood and affect were 
appropriate.  There was no evidence of panic attacks, 
homicidal or suicidal thoughts, and memory and impulse 
control were described as good.  PTSD symptoms noted included 
recurring distressing dreams, markedly diminished interest or 
participation in significant activities, detachment or 
estrangement from others, difficulty falling asleep, 
difficulty concentrating, irritability, nightmares, and 
hyperarousal.  Based on the Veteran's report, his 
unemployment was due to his mental disorder. 

The examiner concluded by diagnosing the Veteran with PTSD 
and bipolar disorder.  He stated that the Veteran's bipolar 
disorder was not related to combat exposure.  In so 
concluding, he noted that bipolar disorder is not a common 
comorbid diagnosis with PTSD, as bipolar disorder is a mood 
disorder while PTSD is an anxiety disorder.  He found that 
the Veteran's low motivation and apathy were due to his 
bipolar disorder, as they are not PTSD symptoms.  A GAF score 
of 70 was assigned for the Veteran's PTSD, while 55 was 
assigned in consideration of bipolar disorder.  He further 
found that the Veteran's bipolar disorder was independently 
responsible for his unemployment, past behavioral and legal 
issues, and relationship problems.  He noted that when the 
Veteran is under stress, he may have some anger/irritability 
problems but this can only partially be linked to his PTSD 
given his attributional thinking and history of bipolar 
disorder and substance abuse.  The examiner determined that 
the signs and symptoms of the Veteran's PTSD are transient or 
mild and decrease efficiency and the ability to perform 
occupational tasks only during periods of significant stress.  

Also of record is a February 2009 psychological evaluation 
report from Dr. O.  Current symptoms included avoidance of 
social and recreational pursuits, history of suicidal 
ideation, disturbing dreams, hypervigilance, protecting 
himself with a weapon, avoidance of crowds, emotional 
callousness and numbing, avoidant behaviors, survivor's 
guilt, poor focus and concentration, intrusive and ruminating 
thought patterns, problems with authority figures.  The 
examiner concluded that the Veteran cannot engaged in 
sustained competitive employment because of the severity of 
his anxiety symptoms, as in his opinion, the Veteran would be 
incapable of work a normal workday or workweek without 
manifesting highly disruptive symptoms based upon 
psychological sequelae of his primary diagnosis of PTSD.  He 
also noted that the Veteran displayed markedly impaired 
familial, vocational, social, and interpersonal functioning.  
A GAF score of 36 was assigned.

The Veteran was also most recently afforded a VA examination 
in August 2009.  With respect to family relationships, the 
Veteran indicated that he was divorced and had one adult 
child from a previous relationship with whom he had no 
contact.  The Veteran reported no other social relationships.  
Upon psychological examination, the Veteran presented 
appropriately dress, and speech was unremarkable.  His mood 
was anxious, and he was fully oriented to time, person, and 
place.  There was no evidence of obsessive or ritualistic 
behavior, panic attacks, or homicidal thoughts, though the 
Veteran admitted to prior suicidal ideation.  PTSD symptoms 
noted included recurrent distressing recollections, efforts 
to avoid thoughts or conversations associated with the 
trauma, irritability and outbursts of anger, difficulty 
concentrating, intrusive memories, flashbacks, and 
detachment.  The examiner found that the Veteran's intrusive 
memories and nightmares were associated with his PTSD, while 
problems with concentration and energy could be due to either 
disorder.  The examiner found that the Veteran does not have 
total social and occupational impairment due to his PTSD, but 
rather simply reduced reliability and productivity.  

As for whether the Veteran's PTSD aggravated his bipolar 
disorder, the examiner found that, based on examination 
results, an interview of the Veteran and review of the claims 
file, it was less likely than not that the Veteran's bipolar 
disorder was chronically worsened by the service-connected 
PTSD.  He noted that bipolar disorder consists of hypomanic 
and depressive episodes, and the Veteran stated that he had 
not experienced a hypomanic episode for a couple years.  

VA outpatient treatment records also track the Veteran's PTSD 
symptomatology.  In November 2003, the Veteran reported that 
his anger, depression, nightmares, and flashbacks had all 
gotten worse in recent years.  In April 2004, the Veteran was 
described as pleasant with well-organized thoughts and 
appropriate patterns of speech and good eye contact.  It was 
noted that he might be hypomanic.  An August 2004 entry notes 
that the Veteran presented as unkempt and agitated with 
racing thoughts and poor insight and judgment.  He was 
described as being in a manic state of his bipolar disorder.  
In December 2004, the Veteran reported symptoms of 
depression, anxiety, flashbacks, and mood swings.  A notation 
in January 2006 reveals that the Veteran was treated with 
Paxil which "has led to him becoming bipolar."  A GAF score 
of 50 was assigned in September 2006.  In September 2009, the 
Veteran reported preoccupation with thoughts of Vietnam, 
nightmares and intrusive thoughts.  

In sum, VA examiners have concluded that the Veteran's 
service-connected PTSD has not caused or chronically worsened 
his non-service-connected bipolar disorder.  Notwithstanding 
this fact, the Board notes the Court has held that VA 
regulations require that unless the symptoms and/or degree of 
impairment due to a veteran's service-connected psychiatric 
disability, here PTSD, can be distinguished from any other 
diagnosed psychiatric disorders, VA must consider all 
psychiatric symptoms in the adjudication of the claim.  
Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the 
evidence does not provide an adequate basis for the Board to 
distinguish the Veteran's service-connected psychiatric 
symptomatology from his non-service-connected psychiatric 
symptomatology.  In this regard, the Board notes that various 
health care providers and examiners who have evaluated the 
Veteran have offered well-supported yet contradictory 
conclusions regarding the whether the Veteran's numerous 
symptoms and the severity of his occupational and social 
functioning can be attributed to his PTSD, to his bipolar 
disorder, or to both.  It appears that much of the 
symptomatology is overlapping.  Mania is the only symptom 
that is clearly not related to the PTSD, and there has been 
little evidence of mania during the period of this claim.  
Therefore, in accordance with Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), the Board presumes that all psychiatric 
symptomatology, other than mania, is associated with the 
service-connected condition.

After carefully reviewing the evidence of record, the Board 
concludes that the impairment from the Veteran's PTSD more 
nearly approximates the total impairment required for a total 
100 percent disability rating than the deficiencies in most 
areas required for a 70 percent rating.  In so finding, the 
Board notes that, when viewed in a light most favorable to 
the Veteran, the evidence establishes that the Veteran is 
unemployable and maintains virtually no family or social 
relationships due to his psychiatric symptoms.  In so 
finding, the Board emphasizes Dr. O's opinion that the 
Veteran cannot engage in sustained competitive employment 
because of the severity of his anxiety symptoms, as in his 
opinion, the Veteran would be incapable of working a normal 
workday or workweek without manifesting highly disruptive 
symptoms based upon psychological sequelae of his primary 
diagnosis of PTSD.  Moreover, the Board points out that while 
VA examiners have concluded that the Veteran's PTSD alone 
does not render him unemployable, they have found that his 
bipolar disorder would prevent obtaining and maintaining 
gainful employment.  As noted above, due to the overlapping 
symptomatology and inconclusive examination results, the 
Board is attributing all of the Veteran's psychiatric 
symptoms, other than mania, to the service-connected 
disability.

It is also evident that the Veteran's psychiatric 
symptomatology has led to severe interference with his social 
relationships, particularly with that of his ex-wife.  The 
record establishes that the Veteran was involved in severe 
altercations with his ex-wife, including an assault charge.  
He does not speak to his only child, and the Veteran has 
reported that he has no other friends or social activity.  
Moreover, examiners have described the Veteran has 
emotionally detached and socially withdrawn.  Thus, the Board 
concludes that the evidence demonstrates severe, and almost 
total, social impairment.  

The Board acknowledges that the medical evidence of record 
does not reflect that the Veteran experiences all of the 
symptoms associated with the maximum schedular rating.  
Specifically, the record does not show that he has persistent 
delusions or hallucinations, exhibits grossly inappropriate 
behavior, is disoriented to time or place, or is 
intermittently unable to perform the activities of daily 
living.  However, the Court has held that the symptoms 
enumerated under the schedule for rating mental disorders are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular disability 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining that the Veteran's PTSD warrants a 100 percent 
disability rating, the Board has considered the Global 
Assessment of Functioning (GAF) scores assigned for the 
Veteran.  GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32. 
The Board observes that the Veteran has been assigned widely 
varying GAF scores ranging from 35 to 60 from different 
providers over the years, and some examiners have assigned 
separate scores for his bipolar disorder and his PTSD, while 
others have not.  However, the Board notes GAF scores do not 
correlate to any specific rating.  Examiners have 
specifically stated that the Veteran's psychiatric symptoms 
rendered him unemployable and the record indicates severe 
social impairment.  These findings are consistent with the 
Board's decision to grant a 100 percent rating.  

In sum, the evidence of record contains a medical opinion 
evidencing that the Veteran is unemployable due to his PTSD, 
and the record also reflects that the Veteran experiences 
severe social impairment with difficulty maintaining most 
relationships, including with his former wife and family.  
Thus, the evidence shows that the Veteran's PTSD is 
productive of occupational and social impairment that more 
nearly approximates the total impairment contemplated by the 
criteria for a 100 percent disability rating than the lesser 
impairment contemplated by a 70 percent rating.  Accordingly, 
the Veteran is entitled to a 100 percent schedular rating for 
his service-connected PTSD.


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


